U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD
5884.02
8/1/2002
Educational Good Time
Sentence Credit for
D.C. Code Offenders

RULES EFFECTIVE: 7/24/2002

1.

PURPOSE AND SCOPE § 523.30

[What is educational good time sentence credit?
Educational good time sentence credit is authorized by District
of Columbia (D.C.) Code § 24-429, and reduces the amount of time
to serve under a term of imprisonment. In these rules, we refer
to D.C. educational good time as “DCEGT.”]
a. This Program Statement establishes procedures for awarding
educational good time sentence credit under D.C. Code § 24-429
(DCEGT). This policy applies to D.C. Code offenders in Bureau
custody who committed their offenses before August 5, 2000 and
completed designated education programs successfully while in
Bureau custody on or after August 5, 1997.
b. This policy applies to D.C. Code offenders incarcerated in
Bureau institutions or Bureau contract facilities.
c. Congress passed the D.C. Revitalization Act (formally known
as Section 11201 of Chapter 1 of Subtitle C of Title XI of the
National Capital Revitalization and Self-Government Improvement
Act of 1997 (P.L. 105-33; 111 Stat. 740)) August 5, 1997. This
Act is codified at D.C. Code Title 24, Chap. 12, Transfer of
Prison System to Federal Authority.
d. Under the D.C. Revitalization Act, effective August 5,
1997, the Bureau is obligated to administer D.C. Code sentences
for those D.C. Code offenders currently in, or subsequently
transferred to, Bureau custody. See D.C. Code § 24-1201.

[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 5884.02
8/1/2002
Page 2
e. Consequently, D.C. Code offenders who successfully
completed academic programs in D.C. Department of Corrections
(DCDC) custody, or in Bureau custody prior to August 5, 1997, are
not eligible for DCEGT under this policy.
f. DCEGT awards reduce both the minimum and maximum terms of
imprisonment, unless otherwise limited by this Program Statement.
g.

See Section 7 regarding DCEGT limitations.

2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Eligible inmates will be awarded D.C. educational good time
sentence credits.
b. The amount of sentence credits will be calculated
accurately and revised as necessary.
3.

DIRECTIVES REFERENCED
PS 1330.13
PS 5270.07
PS 5300.17
PS 5880.32

4.

Administrative Remedy Program (12/22/95)
Inmate Discipline and Special Housing Units
(12/29/87)
Education, Training and Leisure Time Program
Standards (9/4/96)
Sentence Computation Manual (District of
Columbia) (1/23/01)

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4094
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-1E-03
c. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-1E-05
5. MCC/MDC/FDC/FTC PROCEDURES. Procedures in this Program
Statement apply to Metropolitan Correctional Centers,
Metropolitan Detention Centers, Federal Detention Centers, and
Federal Transportation Centers.

6.

ELIGIBILITY

§ 523.31

PS 5884.02
8/1/2002
Page 3
[Who is eligible for DCEGT?

You are eligible for DCEGT if:

a. You are incarcerated in a Bureau of Prisons’ (Bureau)
institution or a Bureau contract facility;] This PS does not
cover D.C. Code offenders in custody at a DCDC institution or a
DCDC contract facility, because they are not in Bureau custody.
[b. You are serving a term of imprisonment for a D.C. criminal
code violation committed before August 5, 2000;] D.C. Code
offenders who committed their offenses on or after
August 5, 2000, are not eligible for DCEGT (see D.C. Code
§ 24-203.1(d)).
[c. Your Unit Team approved or designed a plan for you to
complete a program designated by the Bureau as eligible for
DCEGT;
d. The Supervisor of Education (SOE) finds that you
successfully completed a Bureau-designated education program on
or after August 5, 1997; and
e. You did not violate prison discipline rules while enrolled
in the program (see § 523.33).] 28 CFR 523.33 refers to Section
9 of this Program Statement.
7. LITERACY PROGRAM - EXCEPTION FOR SPECIAL LEARNING NEEDS.
D.C. Code offenders who participated in the literacy program and
whom the Bureau later exempted because of special learning needs
(GED ZP), are eligible for DCEGT for the time enrolled in the
program, if otherwise eligible for DCEGT under this PS.
AMOUNT OF AVAILABLE DCEGT

8.

§ 523.32.

[How much DCEGT can I earn?
a. You can earn 5 days DCEGT for each month you were enrolled
in a designated program, up to the maximum amount designated by
the Bureau for the type of program successfully completed.
b. You are limited to 5 days per month DCEGT, even if enrolled
in more than one designated program.
c. Enrollment in a designated program for any portion of a
calender month earns one full month’s worth of DCEGT.
d.

You are not eligible for DCEGT which, if awarded, would

PS 5884.02
8/1/2002
Page 4
make you past due for release.]
avoid late release.

DCEGT may be prorated only to

(1) The following table shows the maximum DCEGT available
for designated programs.
Maximum Available DCEGT for Designated Programs
If the inmate successfully
completed the following
program:

The maximum
DCEGT
available is:

Based on program
enrollment of:

Literacy / General
Educational Development (GED)

150 days

30 months

English as a Second Language
(ESL)

150 days

30 months

a. 100-500 hour program

35 days

7 months

b. 501-1000 hour program

70 days

14 months

c. 1001-1500 hour program

105 days

21 months

d. > 1500 hour program

140 days

28 months

Advanced occupational* (one
or more college courses per
semester)

25 days

5 months

Occupational* (Non-College)
with Marketable Completion
for a:

*

Excluding exploratory or apprenticeship occupational
programs and correspondence courses.

(2) An inmate may be enrolled in a designated program
longer than the time shown above for that program, but that
inmate may not earn DCEGT over the maximum amount shown above for
that program.
(3) If an inmate completes a designated program
successfully in less than the time shown above for that program,
the inmate will earn only five days DCEGT for each calender month
he/she was actually enrolled.

PS 5884.02
8/1/2002
Page 5
(4)

The following are examples of DCEGT awards:
!

An inmate takes longer than the time expected to
complete a particular education program.

On January 20, 2000, an inmate enrolled in a 900-hour
Occupational program. He or she completed the program
successfully on May 5, 2001.
A 900-hour program is in zone “b.” of the chart, and
has a maximum DCEGT of 70 days. Although the inmate
completed the program successfully in 16 calendar
months, he receives only 70 days DCEGT, because:
(5 days DCEGT/month) x (16 calendar months) = 80 days
DCEGT. However, DCEGT for a 900-hour program is
limited to 70 days, so the inmate only receives 70
days.
!

An inmate takes less than the time expected to
complete a particular program.

On January 20, 2000, an inmate enrolled in a 900-hour
Occupational program. He or she completed the program
successfully on September 5, 2000.
A 900-hour program falls in zone “b.” of the chart, and
has a maximum DCEGT of 70 days. However, since the
inmate completed the program successfully in nine
calendar months, he or she receives only 45 days DCEGT,
because:
(5 days DCEGT/month) x (9 calendar months) = 45 days
DCEGT.
[e. Once appropriately awarded, DCEGT vests, and cannot be
forfeited.] Staff may correct errors in awarding DCEGT at any
time.
9.

LIMITATIONS

§ 523.33

[How is eligibility for DCEGT limited?
limited in two ways:

Eligibility for DCEGT is

a. If you violate prison rules, you are not eligible for one
month’s worth of DCEGT for each disciplinary incident committed
during the program enrollment period. A Discipline Hearing
Officer, or other staff using procedures similar to those in
28 CFR 541.17, must determine that you committed a prohibited

PS 5884.02
8/1/2002
Page 6
act.] 28 CFR 541.17 refers to the Program Statement on Inmate
Discipline and Special Housing Units.
(1) Ineligibility for DCEGT because of a prison rule
violation is not a sanction the Discipline Hearing Officer (DHO)
imposes. Rather, D.C. Code § 24-429 mandates compliance with
institution rules as a pre-condition to eligibility for DCEGT.
(2) Ineligibility for one month’s worth DCEGT due to prison
rule violation(s) refers to all prison rule violations arising
from a single disciplinary incident. For example, if the inmate
committed several individual rule violations (e.g., Codes 306,
307, and 312), all arising from a single incident, and all
contained in a single incident report, the inmate is ineligible
for five days DCEGT.
(3) Multiple prison rule violations arising from separate
incidents (e.g., incidents occurring on different dates, or the
same date but different times), contained in separate incident
reports, and resolved by the DHO separately, count as separate
disciplinary incidents for determining DCEGT ineligibility.
Example:

An inmate committing prison rule violations
arising from two separate disciplinary incidents
on the same day is ineligible for 10 days DCEGT.

(4) A DHO or other staff member must find the inmate
committed a prohibited act after following the procedures in
Chapter 7, Section 2 of the Program Statement on Inmate
Discipline and Special Housing Units or similar procedures. Unit
Disciplinary Committee findings of prison rule violations do not
disqualify inmates for DCEGT.
(5) When a non-Bureau institution determines an inmate’s
prison rule violation, Inmate Systems Management (ISM) staff
should consult with the Regional Discipline Hearing Administrator
to determine whether the procedures satisfy Chapter 7, Section 2
of the Program Statement on Inmate Discipline and Special Housing
Units.
(6) ISM staff should delay making final DCEGT awards when
an inmate’s disciplinary action is pending before the DHO. When
the DHO completes disciplinary action, however, DCEGT should be
awarded or denied regardless of pending inmate appeals.

PS 5884.02
8/1/2002
Page 7
(7) Previously denied DCEGT may be awarded later as the
result of inmate appeals through the Bureau’s administrative
remedy program or federal court orders.
(8) The following are examples of DCEGT calculations
involving disciplinary actions:
!

If an otherwise eligible inmate completed a GED
program successfully in six calendar months, but
committed a violation of a prison rule during the
enrollment period, he/she is only eligible for 25
days DCEGT, because:
(5 days DCEGT/month) x (5 eligible calendar
months) = 25 days DCEGT.

!

This limitation applies for every disciplinary
incident during the program enrollment period,
even if committed during a calendar month which
would not otherwise earn DCEGT. For example, if
an otherwise eligible inmate completed a GED
program successfully in 35 calendar months, but
was guilty of a disciplinary incident in the 33rd
month, he or she is only eligible for 145 days
DCEGT, because:
(5 days DCEGT/month) x (29 eligible calendar
months) = 145 days DCEGT.

!

This limitation applies cumulatively. For
example, if an otherwise eligible inmate completed
a GED program in nine months successfully, but was
guilty of two separate disciplinary incidents in
the ninth month, he or she is only eligible for 35
days DCEGT, because:
(5 days DCEGT/month) x (7 eligible calendar
months) = 35 days DCEGT.

[b. The nature of your offense may limit your eligibility for
DCEGT under D.C. Code 24-429.2 or 24-434.] Eligibility for DCEGT
may be limited based on the inmate’s offense, as indicated in the
following table.

PS 5884.02
8/1/2002
Page 8

10.

If the inmate’s
offense is for:

Then DCEGT:

The authority for
this is:

A crime of violence,
as defined by D.C.
Code § 22-3201,

Must not reduce
the minimum
term by more
than 15%.

D.C. Code § 24429.2,
Limitations.

Violating D.C. Code §
22-3202, 33-501, 33541, 22-2404(b), 222903, or 22-3204(b),

Must not be
applied to the
minimum term of
imprisonment.

D.C. Code § 24434, Exceptions.

WITHDRAWAL

a. Involuntary Withdrawal. If an inmate is removed from a
designated education program due to administrative reasons (such
as a writ, medical, administrative detention, or disciplinary
segregation, etc.) for over 30 days, education staff will
designate the inmate as “involuntary withdrawal” status.
b. Re-enrollment. The inmate may later re-enroll through
routine institution procedures, and should be considered for
DCEGT for the time previously enrolled in the program. The
Bureau will not give the inmate DCEGT while on a waiting list to
be re-enrolled in a designated program.
c. Voluntary Withdrawal. If an inmate withdraws from an
education program voluntarily, the inmate is not eligible for
DCEGT credit for the time he or she spent in the education
program before withdrawing voluntarily. This applies even if the
inmate re-enrolls subsequently and completes the designated
program successfully.
11. CALCULATING DCEGT AWARDS. Bureau staff calculate and award
DCEGT after verifying the inmate’s eligibility under this PS. If
inmates believe they meet the eligibility requirements listed in
Section 6, they may inform the Supervisor of Education (SOE) that
they are D.C. Code offenders and request DCEGT by submitting an
“Inmate Request to Staff Member” form.
a. SOE Responsibilities. The SOE completes Part 1 - D.C.
Educational Good Time form (available on BOPDOCS), certifying the
inmate’s:
!
!
!

Successful completion of a DCEGT designated program;
Period(s) of enrollment (specific dates); and
Maximum allowed DCEGT for the program completed.
b. ISM Copy. The SOE signs and dates the form, and forwards
it to ISM staff within three workdays. The SOE will establish

PS 5884.02
8/1/2002
Page 9
and maintain a DCEGT file containing alphabetically arranged
copies of forms with the inmate’s SENTRY transcript attached.
c. ISM Staff Responsibilities.
staff will complete Part 2 by:

Upon receiving the form, ISM

!

Certifying the inmate’s discipline status while
enrolled in the program using the SENTRY Chronological
Disciplinary Record;

!

Calculating and awarding the authorized amount of
DCEGT, including SENTRY updates, and

!

Filing the SENTRY Chronological Disciplinary Record
and the DCEGT form in the inmate’s Judgment and
Commitment file to indicate the DCEGT’s award.

d. Distribution and Records. ISM staff will distribute copies
of the completed DCEGT form to the inmate’s unit team for filing
in section 1 of the Inmate’s Central File and to the inmate.
12.

[APPEALS

§ 523.34

How can I challenge DCEGT award decisions?
You can use the Administrative Remedy Program, 28 CFR 542.10
through 542.19, to challenge Bureau of Prisons decisions
regarding DCEGT.] 28 CFR 542.10 through 542.19 refers to the
Program Statement on the Administrative Remedy Program.
13. RETROACTIVE APPLICATION. This policy is effective on the
date of signature. Staff will apply this policy retroactively as
indicated.

/s/
Kathleen Hawk Sawyer
Director

